                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                      )       Case No. 8:19-cv-00452
                                                      )
JASON THOMAS BERG,                                    )            BK18-81189
MARY ANN BERG,                                        )              CH. 7
                                                      )
                               Debtors                )

                                   ORDER OF CONTEMPT
       This matter came before the Court on the Report and Recommendation of the United States
Bankruptcy Judge. (Fil. #1). United States Bankruptcy Judge Thomas Saladino requests that the
Court withdraw the reference of the matter of the Debtors’ contempt of court and exercise the
judicial power of this Court to sanction Jason Thomas Berg and Mary Ann Berg (“Debtors”) for
their repeated failures to obey orders of the United States Bankruptcy Court for the District of
Nebraska. (Bk. Ct. Fil. #202).
       This Court ordered a hearing on the enforcement of the Bankruptcy Court’s prior orders,
to be held on February 18, 2020 at 9:00 AM. and directed the Debtors to appear at the hearing and
show cause why they should not be held in contempt. (Fil. 6) This Court directed the Clerk of
Court to mail this Order and hearing notice, together with the Report and Recommendation of the
United States Bankruptcy Judge (Fil. #1) and attachments thereto (Bk. Ct. Fil. #156), the Contempt
Order (Bk. Ct. Fil. #193), and the Trustee’s proof of service (Bk. Ct. Fil. #196) to the Debtors by
U.S. mail at the Debtors’ addresses of record. (Fil. #6).
       The Debtors failed to appear at the hearing on February 18, 2020 and show cause why they
should not be held in contempt. Accordingly, the Court finds that Debtors are in civil contempt of
Court for failing to appear before the Bankruptcy Court and before this Court as ordered. This
Court further finds that the facts stated in the Trustee’s Motion for Civil Contempt (Bk. Ct. Fil.
#156) and supporting evidence are sufficient to find Debtors in civil contempt for (i) the failure of
Debtor Thomas Berg to appear for a 341 examination; and (ii) the failure of both Debtors to comply
with the Bankruptcy Court’s orders to turn over assets and information to the Trustee as more fully
set forth in the motion.
       A district court may impose civil contempt sanctions for one of two purposes: to
compensate parties aggrieved by contumacious conduct or to coerce compliance with the court's
orders. Chaganti & Assocs., P.C. v. Nowotny, 470 F.3d 1215, 1224 (8th Cir. 2006). A court’s
sanctions for coercive contempt may include incarceration or fine; compensatory contempt allows
a court to compensate the complainant for losses incurred. Chicago Truck Drivers Union Pension
Fund v. Brotherhood Labor Leasing, 207 F.3d 500, 505 (8th Cir. 2000).
        Based upon the foregoing, the Court finds that a coercive civil contempt penalty should be
imposed against the Debtors. Specifically, the Court finds that the Debtors should be arrested and
incarcerated until such time as they turn over to the Trustee the assets described in the Trustee’s
motion and submit to an examination by the Trustee regarding their assets, liabilities, financial
transactions and any other matters relating to the administrative of their bankruptcy cases.
Therefore,
        IT IS ORDERED that the U.S. Marshal immediately arrest and incarcerate the Debtors.
        IT IS FURTHER ORDERED that Debtors be incarcerated until their contempt is purged.
Debtors may purge their contempt by immediately turning over to the Trustee the assets described
in the Trustee’s motion and by submitting to an examination by the Trustee with respect to their
assets, liabilities, financial transactions and any other matters relating to the administrative of their
bankruptcy case.
        Dated this 20th day of February, 2020.

                                                        BY THE COURT


                                                        _/s/_Joseph F. Bataillon__________
                                                        Senior United States District Judge
